Citation Nr: 0818842	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, in which the RO denied the 
benefit sought on appeal.  The veteran, who had active 
service from October 1955 to October 1958, appealed that 
decision to the Board.  The Board remanded the veteran's 
claim in October 2005 for the purpose of further development.


FINDING OF FACT

The veteran's left ear hearing loss is not attributable to 
service and was not first manifest within one year of 
separation from service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for left ear hearing loss.  The Board 
notes that the veteran's claim was received in February 2003.  
In April 2003, prior to its adjudication of this claim, the 
RO provided notice to the veteran regarding the VA's duty to 
notify and to assist.  The veteran was aware that it was 
ultimately the veteran's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the veteran to provide any relevant 
evidence in the veteran's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the veteran 
about the information and evidence that VA will seek to 
provide; (3) informed the veteran about the information and 
evidence that the veteran is expected to provide; and (4) 
requested that the veteran provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
April 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, 499 F.3d 1317 (Fed Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, the 
veteran received adequate VCAA notification in March 2006, 
prior to a November 2006 SSOC.  Therefore, the veteran 
received adequate notice as to the issue of service 
connection for left ear hearing loss.

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in 
October 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
veteran was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision, and the record 
satisfies 38 C.F.R. § 3.326.  

In the present case, the National Personnel Records Center 
has reported that the veteran's service medical records may 
have been destroyed in a fire in 1973.  The RO has attempted, 
unsuccessfully, to obtain medical records on more than one 
occasion.  However, there is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
veteran, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the veteran or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a veteran's 
allegation of injury or disease in service in these 
particular cases).

The record shows that the veteran filed an application for 
compensation in February 2003 for hearing loss that 
purportedly occurred in 1957.  In April 2003, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In June 2003, the NPRC replied that the veteran's 
service medical records were presumably destroyed by a fire 
that took place at the NPRC Headquarters in July 1973. The 
NPRC indicated in its reply that if the veteran could provide 
information regarding the nature of his injury and any 
hospitalization information along with the veteran's unit 
information, month and year, NPRC could make a sick and/or 
morning report search for records.

The record reflects that in April 2003, the RO notified the 
veteran of the Veterans Claims Assistance Act (VCAA) and 
provided the veteran with three forms: (1) a VA Form 21-4142 
"Authorization for Release of Information" for any non-VA 
Medical Center, (2) a VA Form 21-4138 "Statement of the Case" 
form for which the veteran was asked to provide the 
approximate dates and location of treatment at any VA Medical 
Center and (3) an NA Form 13055 "Request for Information 
Needed to Reconstruct Medical Data."  The veteran completed 
the VA Form 21-4142 and the VA Form 21-4138.  Although the 
file does not contain the NA Form 13055, the veteran appears 
to have provided that information in the VA Form 21-4142, 
specifically the locations he received medical treatment 
while in service for an ear infection.  

The veteran's claim was remanded by the Board in October 2005 
so as to ensure that a full search for his medical records 
was completed.  Although the veteran was sent an additional 
Form 13055 in October 2005, that form was never returned.  As 
a result, his claim was denied in a February 2006 SSOC.  In 
response, the veteran's representative stated, in a March 
2006 Memorandum, that the veteran's locations of treatment 
and approximates dates of treatment were already of record.  
The veteran's records were formally requested again in April 
2006, and again in June 2007.  However, neither search 
successfully obtained the veteran's medical records.  
Therefore, although the VA made several search attempts to 
locate the veteran's service medical records, they were 
ultimately unrecoverable.

A February 2003 private medical record, devoid of a 
physician's signature, indicated a complaint of ear pain for 
three days with intense itching inside his right ear, noted 
the veteran's reported history of bilateral ear trouble since 
service.  A grayish discharge, bilaterally, was noted.  His 
left ear canal was not swollen.  The assessment was right 
otitis externa.

In March 2003, the veteran was seen at the Ann Arbor, 
Michigan VA Medical Center for an evaluation for hearing 
loss.  The veteran reported diminished hearing since service, 
gradually over a few years prior to this evaluation.  
Tinnitus and dizziness were not reported.  On examination, 
hearing in the right ear was normal, and hearing in the left 
was consistent with mild sensorineural hearing loss.  An 
etiological opinion was not provided.

The veteran was afforded a VA audiological examination in 
July 2003.  The claims file was reviewed.  The veteran 
reported minimal hearing loss, worse in the left ear, but 
denied vertigo or balance problems.  A history of ear 
infections since 1957 was reported, mostly in the left ear.  
He stated that an infection in 1957, while in the military, 
was caused by the humid conditions.  He stated that, once per 
day, his left ear was irrigated to remove foul-smelling 
debris and drainage.  According to the veteran, he was 
treated with talcum powder, resulting in a boil that 
developed in his left ear (which later required 
hospitalization).  He noted two weeks of treatment at a 
hospital in Japan.  He stated that he continued to experience 
occasional infections in both ears, primarily in the left.  

A limited history of inservice noise exposure was provided.  
No post-service, occupational noise exposure was provided, 
but seldom recreational noise exposure was reported.  On 
examination, testing revealed that the veteran's left ear 
hearing loss meets the level of disability under 38 C.F.R. § 
3.385.  Although the veteran's claims file was incomplete, 
the examiner noted that there was very little evidence to 
support the veteran's claim of ear infections during his 
period of active duty.  Induction and separation examinations 
were unavailable for review.  The only evidence of inservice 
ear infections came from the veteran himself.  Although a 
purported medical record from the veteran's private physician 
also indicated a history of ear infections since service, 
that history was reported by the veteran.  The veteran's file 
does not contain any evidence of continuous treatment for ear 
problems since service.  The examiner stated that the veteran 
did have recurrent external otitis, noting treatment for the 
right ear in April 2003, however the examiner did not find 
the chronicity or continuity within the veteran's record to 
establish a nexus between the veteran's current hearing loss 
and his period of active service.

As noted, the veteran's service medical records are 
unavailable for review.  However, thereafter, hearing loss 
disability was neither manifest nor diagnosed during the one 
year presumptive period following service nor did the veteran 
make any claim for VA benefits at that time or until 2003.  A 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  Shaw v. Principi, 3 
Vet. App. 365 (1992).  The record does not reflect any 
documented hearing loss as defined by 38 C.F.R. § 3.385 for 
approximately four and a half decades following service 
discharge.  Therefore, although the inservice medical records 
are not available for review, the other medical evidence does 
not support the veteran's claim nor does the lack of any 
claim as made by the veteran for many years.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses and is competent to report 
what he observed, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran has noted that he had a bad ear 
infection in service, has had infections several times a year 
since service, and that these infections have led to left ear 
hearing loss.  He denied any appreciable occupational noise 
exposure.  The Board notes that veteran is competent to 
report that he has difficulty hearing.  However, he is not 
competent to report that he has a certain level of hearing 
impairment as measured in Hertz, nor is he competent to 
provide an etiological nexus between any current hearing 
impairment and service as such assessments are not simple in 
nature.  See Jandreau.

There is no competent medical evidence of any link between 
his current diagnosis of hearing loss and service.  As noted, 
the veteran is not competent to make this causal link or to 
state the etiology of his currently diagnosed hearing loss.  
The VA examiner was unable to provide an etiological 
connection between current hearing loss and service.  The 
opinion is competent as the examiner is a medical 
professional and is it also probative as it was based on the 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
A claim of service connection requires competent evidence of 
an etiological nexus between current disability and service.  
Despite VA's efforts to assist the veteran in that regard, 
the VA examiner was unable to link current hearing loss to 
service.  There is no nexus in this case between service and 
current left ear hearing loss.  The Board has duly considered 
the evidence in support of this claim, particularly in light 
of the fact that the veteran has missing records; however, 
there is no supporting medical evidence including of ongoing 
treatment since service or medical evidence that establishes 
a nexus to service, and the veteran did not make any claim to 
VA for many years after service, all of which constitutes 
negative evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for left ear hearing loss.

While the veteran believes that his left ear hearing loss is 
related to service, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, while he is competent 
to provide evidence of symptoms, he is not competent to 
provide evidence that requires medical knowledge in the field 
of audiology.  See Espiritu.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

As there is no competent medical evidence of record 
suggesting a connection between his current left ear hearing 
loss to service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


